Citation Nr: 1705881	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  06-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for depression.
 
2. Entitlement to separate compensable ratings for radiculopathy of the right and left upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to February 1989 and February 1990 to October 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2014, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDING OF FACT

In November 2016, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran's representative withdrawing all appeals before the Board.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal with regard to the issue of entitlement to an initial disability rating in excess of 50 percent for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal with regard to the issue of entitlement to separate compensable ratings for radiculopathy of the right and left upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the issue of entitlement to an initial disability rating in excess of 50 percent for depression, and entitlement to separate compensable ratings for radiculopathy of the right and left upper extremities and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with regard to the issue of entitlement to separate compensable ratings of radiculopathy of the right and left upper extremities is dismissed.

The appeal with regard to the issue of entitlement to an initial disability rating in excess of 50 percent for depression dismissed.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


